Citation Nr: 1627630	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-23 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to April 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO in Hartford, Connecticut.  The RO in Atlanta certified this case to the Board on appeal.

In October 2012, the Veteran presented testimony at a Board hearing. A transcript of that hearing was unable to be produced; thus, the Veteran requested another Board hearing.  The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in April 2014; a transcript of the hearing is of record.

This case consists almost entirely of documents in the Veterans Benefits Management System (VBMS).  A transcript of the Veteran's April 2014 videoconference hearing is of record in Virtual VA.  All other documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for an adequate VA opinion.  If VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Additionally, the Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In an August 2014 decision, the Board remanded this claim for a VA examination and opinion to determine whether the Veteran's current low back disorder is related to his in-service injuries.  The Board directed that the examiner presume that the Veteran did not have any low back disability prior to service, noting that the induction examination was negative for any such condition.

In October 2014, an examination was obtained.  The examiner provided a negative nexus opinion, and relied upon the lack of objective evidence of a back disability directly after service and the presence of a pre-existing back condition.  The Board notes that the Veteran has been consistently report low back pain since service discharge, since the 1970s.  This opinion did not address the Veteran's competent and credible statements of back pain prior to service and ignored the Board's directive to presume there was no pre-existing back condition.  Therefore, such examination opinion is inadequate and an addendum opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 
 
2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disability.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum medical opinion.  The entire claims file must be made available to and be reviewed by the examiner.  An examination shall be provided if deemed necessary.  An explanation for all opinions expressed must be provided.

For each diagnosed low back disorder, the examiner must opine whether it is at least as likely as not (50 percent or higher probability) that the disorder had its onset in, or is otherwise related to, the Veteran's military service.  

For purposes of this opinion, the examiner must presume that the Veteran did not have a low back disability prior to his military service.

The examiner must comment on the following:  1) the Veteran's report of heavy lifting at Altus Air Force Base and low back pain that has waxed and waned since his separation from service; 2) the STRs showing October 1970 to December 1970 treatment for chronic lumbosacral strain, January 1971 profile for light duty, and April 1971 MEB report diagnosing chronic lumbosacral strain; 3) a November 2006 MRI showing degenerative disc disease; 4) a June 1979 statement from the Veteran in which he reported a chronic back problem he'd had since service; and 5) 1992 and 1993 VA records diagnosing chronic lumbosacral strain.

4.  Ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

